UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-154422 EASTERN SECURITY & PROTECTION SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 80-0217073 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 68 Harbin Road, Shenyang, Liaoning, People's Republic of China (Address of principal executive offices) (Zip Code) 86-24-2250-1035 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES o NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES x NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,123,322 common shares issued and outstanding as of August 12, 2011. Table of Contents EASTERN SECURITY & PROTECTION SERVICES, INC. FORM 10-Q June 30, 2011 INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION 37 Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 57 Item 4. [Removed and Reserved] 57 Item 5. Other Information 57 Item 6. Exhibits 58 SIGNATURES 59 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim consolidated financial statements for the three and six month periods ended June 30, 2011 form part of this quarterly report. They are stated in United Stated Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 Table of Contents EASTERN SECURITY & PROTECTION SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Amounts in US dollar) June 30, December 31, Unaudited Audited Assets Current assets Cash and cash equivalents Accounts receivable Inventories Retention receivable Other receivables Prepayment and deposits Advance to suppliers Total current assets Property, plant and equipment, net Land use rights Retention receivable, net of current portion Prepayment and deposits, net of current portion Deferred cost - Total assets 　 　 Liabilities and stockholders’ equity 　 Current liabilities 　 Accounts payable Dividend payable - Accrued expenses Deferred maintenance revenue Taxes payable Due to related parties Bank loans Other current liabilities Total liabilities 　 　 　 Stockholders’ equity 　 Preferred stock at $0.0001 par value: 5,000,000 shares authorized, -0- shares issued and outstanding as of June 30, 2011 and December 31, 2010 -　 -　 COMMON STOCK, par value at $0.0001 per share, 100,000,000 shares authorized, 7,123,322 shares issued and outstanding as of June 30, 2011 and December 31, 2010 Additional paid in capital Statutory reserve Retained earnings unappropriated Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity See accompanying notes to the consolidated financial statements. 4 Table of Contents EASTERN SECURITY & PROTECTION SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in US dollar) Three months ended June 30, Six months ended June 30, Unaudited Unaudited Unaudited Unaudited Revenues Cost of goods sold ) Gross margin Sales, marketing and other operating expenses ) General and administrative expenses ) Income from operations 　 　 　 Interest expense and bank charges ) Interest income 27 Other income (expense), net ) - ) Income from operations before income tax 　 　 　 Income tax expense ) 　 　 　 Net income Basic and diluted weighted average shares outstanding Basic and diluted net income per share See accompanying notes to the consolidated financial statements. 5 Table of Contents EASTERN SECURITY & PROTECTION SERVICES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in US dollar) Three months ended June 30, Six months ended June 30, Unaudited Unaudited Unaudited Unaudited Net income Other comprehensive income 　 　 　 　 Foreign currency translation adjustment Comprehensive income See accompanying notes to the consolidated financial statements. 6 Table of Contents EASTERN SECURITY & PROTECTION SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in US dollar) Six months ended June 30, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES 　 　 Net income Adjustments to reconcile net income to net cash provided by operating activities 　 Depreciation of property, plant and equipment Amortization of prepaid land lease (Increase) decrease in assets 　 　 Accounts receivable Inventories ) Retention receivable ) Other receivables Prepayment and deposits ) Advance to suppliers ) Due from related parties - Deferred cost ) ) Increase (decrease) in liabilities 　 　 Accounts payable ) ) Accruals and other payables ) Deferred maintenance revenue ) ) Due to related parties - ) Taxes payable ) Net cash (used in) provided by operating activities ) 　 　 CASH FLOWS FROM INVESTING ACTIVITIES 　 　 Prepayment and purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) 　 　 CASH FLOWS FROM FINANCING ACTIVITIES 　 　 Bank loans - Net cash provided by financing activities - 　 　 EFFECTS OF EXCHANGE RATE CHANGE ON CASH 　 　 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENT ) 　 　 CASH & CASH EQUIVALENT - BEGINNING OF PERIOD 　 　 CASH & CASH EQUIVALENT - END OF PERIOD SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION 　 　 Income taxes paid Interest paid - SUPPLEMENTAL DISCLOSURE OFNON CASH FINANCING AND INVESTING ACTIVITIES 　 　 Dividend payable contributed as capital - Due from related party offset against dividend payable - See accompanying notes to the consolidated financial statements. 7 Table of Contents EASTERN SECURITY & PROTECTION SERVICES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (EXPRESSED IN US DOLLAR UNLESS OTHERWISE SPECIFIED) 1. Description of business and summary of significant accounting policies: Organization and nature of business: Eastern Security & Protection Services, Inc. (“ESPSI”), formerly known as Velvet Rope Special Events, Inc., was originally organized under the laws of the State of California on August 22, 2005, and became a Delaware Corporation on June 17, 2008. From ESPSI’s inception, it was engaged in various business endeavors including full-service corporate and social event planning for organizations and individuals. Recently, ESPSI redirects its business focus towards identifying and pursuing options regarding the acquisition of operating businesses. On December 31, 2010, ESPSI completed a reverse acquisition transaction with China Currency Development Limited (“CCDL”), Maneeja Noory (ESPSI’s former controlling shareholder and former officer and director), and ACE Strategy Holdings Limited (“ACE”), the sole shareholder of CCDL, pursuant to which ESPSI acquired 100% of the issued and outstanding capital stock of CCDL in exchange for 5,998,300 (1,173,000 pre-split) shares of ESPSI’s common stock, par value $0.0001. Under accounting principles generally accepted in the United States of America (“GAAP”), the above share exchange transaction is considered to be a capital transaction in substance, rather than a business combination. That is, the share exchange is equivalent to the issuance of stock by CCDL for the net monetary assets of ESPSI, accompanied by a recapitalization, and is accounted for as a change in capital structure. Accordingly, the accounting for the share exchange will be identical to that resulting from a reverse acquisition, except no goodwill will be recorded. Under reverse takeover accounting, the post reverse acquisition comparative historical financial statements of the legal acquirer, ESPSI, are those of the legal acquiree, CCDL, which is considered to be the accounting acquirer. Share and per share amounts stated have been retroactively adjusted to reflect the merger. Shenyang Huaxun Jiuding Venture Technology Co., Ltd (“SYHX”) was incorporated on March 26, 2006 under the laws of the People’s Republic of China (“PRC”) with an initial contribution of RMB 3 million (approximately US$ 411,300). It provides designing, installation and testing services of security and safety systems, which integrates development, consulting, distributing, marketing, and maintenance of digital video surveillance and network communication. Liaoning Huaxun Security Service Operation Co., Ltd (“LNHX”) was incorporated on July 13, 2009 under the laws of the PRC with an initial contribution of RMB 20 million (approximately US$ 2,934,000). It was established for general management of the operating activities of SYHX. China Currency Development Limited (“CCDL”) was incorporated on March 12, 2009 under the laws of Hong Kong as the holding company of LNHX. 8 Table of Contents On July 13 2009, the 10 individual shareholders of SYHX entered into a transfer agreement with LYHX to transfer its ownership in SYHX to LNHX, the consideration for the acquisition was RMB 3 million ($411,300) and paid in cash which was recorded as dividend distribution to the original shareholders of SYHX. Since SYHX and LNHX are under common control, the transaction was deemed to be a merger of commonly controlled entities. The transaction was accounted for in a manner similar to the pooling of interest method, whereby the historical carrying amounts of the assets and liabilities of SYHX and LNHX have been included in these consolidated financial statements for all periods presented. On July 18, 2009, the 8 individual shareholders of LNHX entered into a transfer agreement with CCDL to transfer its ownership in LNHX to CCDL, the consideration for the acquisition was RMB 20 million ($2,934,000) which was recorded as dividend distribution to the original shareholders of LNHX, but no cash has been paid so far. LNHX's business license has been updated to reflect CCDL as shareholder for LNHX. Since CCDL and LNHX are under common control, the transaction was deemed to be a merger of commonly controlled entities. The transaction was accounted for in a manner similar to the pooling of interest method, whereby the historical carrying amounts of the assets and liabilities of CCDL and LNHX have been included in these consolidated financial statements for all periods presented. On March 21, 2011, the registrant changed its name to Eastern Security & Protection Services, Inc. Basis of consolidation: The consolidated financial statements include the accounts of ESPSI and its wholly owned subsidiaries CCDL, LNHX and SYHX (collectively, “the Company”) and are prepared in accordance with accounting principles generally accepted in the United States of America. All material inter-company accounts and transactions have been eliminated in consolidation. Reclassification of amount due from related parties is being made to the comparative number to conform with current presentation. Use of estimates: The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from these estimates. 9 Table of Contents Unaudited interim financial information: The unaudited financial statements have been prepared by the Company in accordance with generally accepted accounting principles for interim financial information and with Regulation S-X as promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These unaudited interim financial statements should be read in conjunction with the audited financial statements and the notes thereto included on Form 10-K for the year ended December 31, 2010. In the opinion of management, the unaudited interim financial statements furnished here include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. In the opinion of management, the interim financial statements include all adjustments that are necessary in order to make the financial statements not misleading. The results of the six months ended June 30, 2011 are not necessarily indicative of the results to be expected for the year ended December 31, 2011. Advertising and promotion costs: Costs incurred in direct-response advertising are capitalized and amortized on a straight-line basis over the duration of the advertising campaign. As of June 30, 2011 and December 31, 2010, there was no capitalized direct-response advertising. All other advertising costs are expensed as incurred. Advertising costs amounted to $251,751 and $109,167 for the three months ended June 30, 2011 and 2010. Advertising costs amounted to $285,273 and $291,013 for the six months ended June 30, 2011 and 2010. Research and development costs: Research and development costs amounted to 21,777 and $4,255 for the three months ended June 30, 2011 and 2010, and are recorded in sales, marketing and other operating expenses and general and administrative expenses. Research and development costs amounted to $47,950 and $7,975 for the six months ended June 30, 2011 and 2010, and are recorded in sales, marketing and other operating expenses and general and administrative expenses. Concentration of credit risk: Financial instruments that potentially subject the Company to credit risk consist primarily of accounts receivable and other receivables. The Company does not require collateral or other security to support these receivables. The Company conducts periodic reviews of its clients’ financial condition and customer payment practices to minimize collection risk on accounts receivable. The operations of the Company are located in the People’s Republic of China (“PRC”). Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic, and legal environments in the PRC, as well as by the general state of the PRC economy. Statement of cash flows: In accordance with SFAS No. 95, “Statement of Cash Flows,” codified in FASB ASC Topic 230, cash flows from the Company’s operations are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. 10 Table of Contents Foreign currency translation: The Company’s reporting currency is the U.S. dollar. The functional currency of substantially all of the operations of the Company is the Renminbi (“RMB”), the national currency of the PRC. All assets and liabilities are translated at exchange rates at the balance sheet dates and revenue and expenses are translated at the average exchange rates and equity is translated at historical exchange rates. Any translation adjustments are not included in determining net income but are included in foreign exchange adjustment to other comprehensive income, a component of equity. The exchange rates adopted are as follows: As of June 30, RMB exchange rate Three months ended June 30, Average RMB exchange rate Six months ended June 30, Average RMB exchange rate Fair value measurement: Accounting Standards Codification (“ASC”) 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The statement clarifies that the exchange price is the price in an orderly transaction between market participants to sell the asset or transfer the liability in the market in which the reporting entity would transact for the asset or liability, that is, the principal or most advantageous market for the asset or liability. It also emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and that market participant assumptions include assumptions about risk and effect of a restriction on the sale or use of an asset. This standard establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2: Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the assets or liabilities; and Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). 11 Table of Contents At June 30, 2011 and December 31, 2010, the Company has no financial assets or liabilities subject to recurring fair value measurements. The Company's financial instruments include cash and cash equivalents, accounts receivable, other receivables, due to related parties, accounts payable, deferred maintenance revenue and bank loans. Management estimates that the carrying amounts of the financial instruments approximate their fair values due to their short-term nature. Cash and cash equivalents: The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Accounts receivable: Accounts receivable are stated at cost, net of an allowance for doubtful accounts (none at June 30, 2011 and December 31, 2010). The Company establishes an allowance for doubtful accounts based on management’s assessment of the collectibility of accounts receivables. The Company makes judgments about the credit worthiness of each customer based on ongoing credit evaluations, and monitors current economic trends that might impact the level of credit losses in the future. If the financial condition of the customer begins to deteriorate, resulting in their inability to make payments, a larger allowance may be required. Inventories: Inventories are stated at the lower of cost, determined on a first-in, first-out basis, or net realizable value. Net realizable value is the estimated selling price in the ordinary course of business less the estimated cost of completion and the estimated costs necessary to make the sale. When inventories are sold, their carrying amount is charged to expense in the year in which the revenue is recognized. Write-downs for declines in net realizable value or for losses of inventories are recognized as an expense in the year the impairment or loss occurs. Property, plant and equipment: Property, plant and equipment are carried at cost less accumulated depreciation. Depreciation is provided over the assets’ estimated useful lives, using the straight-line method. Estimated useful lives of the plant and equipment are as follows: Buildings 　40 years Office equipment 　5 years Motor vehicles 　10 years Furniture and fixtures 5 years The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of operations. The cost of maintenance and repairs is charged to the statement of operations as incurred, whereas significant renewals and betterments are capitalized. 12 Table of Contents Land use rights: According to the laws of China, the government owns all the land in China. Companies or individuals are authorized to possess and use the land only through land use rights granted by the Chinese government. Land use rights are being amortized using the straight-line method over the lease term of the rights. The Company follows the provisions of ASC 350-30-50 “Goodwill and Other Intangible Assets”. Under this guidance, finite lived intangible assets are amortized over their estimated useful lives and are reviewed for impairment if indications of possible impairment exist. The Company determined that no impairment adjustments were necessary as of June 30, 2011 and December 31, 2010. Accounting for the impairment of long-lived assets: The long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. It is reasonably possible that these assets could become impaired as a result of technology or other industry changes. Determination of recoverability of assets to be held and used is by comparing the carrying amount of an asset to future net undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. There was no impairment of long-lived assets as of June 30, 2011 and December 31, 2010. Revenue recognition: The Company's revenue recognition policies are in compliance with Securities and Exchange Commission (SEC) Staff Accounting Bulletin (SAB) 104 (codified in Financial Accounting Standards Board “FASB” ASC Topic 605). Revenue is recognized when services have been rendered or product delivery has occurred, a formal arrangement exists, the price is fixed or determinable, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. The Company derives its revenue from six revenue streams: supply and installation project service, maintenance service, system checking service, installation service, repair service and sales of equipment. The Company derives the majority of its revenue from the supply and installation of surveillance and security equipment and systems under fixed price contracts and one-year term maintenance services. The Company recognizes revenue from supply and installation project service based on the percentage of completion method as work on the contract progresses, in accordance with Statement of Position (SOP) 81-1 (codified in FASB ASC Topic 605-35). The Company measures progress on a contract using the input method based on the ratio of costs incurred to total estimated costs. The revenue recognized is the percentage of total estimated income that incurred costs to date bear to estimated total costs. Revenue from maintenance service income is recognized based on a straight-line basis over the one year term of the agreement. Revenue from system checking service, installation and repair income are recognized when the installation and or work is completed and the customer acceptance is received. Revenue from sales of equipment is recognized when the equipment is delivered, title and risk is transferred. 13 Table of Contents Sales revenue represents the invoiced value of goods and services, net of value-added tax (VAT).Only revenue derived from repair and sales of equipment are subject to 3% VAT. Revenue from project and installation contracts is subject to a 3% business tax and revenue from maintenance and system checking service is subject to a 5% business tax in which is reflected in the cost of goods sold. Most of the major contracts are bundled with post-installation service for the duration of one year. There is no general right of return indicated in the contracts. If any equipment delivered does not fit the required specifications, customers are entitled to an exchange for the correct item; or if the item is not functioning properly, the Company is responsible for fixing it or replacing it with a new item, which is usually covered by the manufacturer’s warranty. Customers are not entitled to a refund. Because there is no general right of return and the cost of the post-installation service of a typical contract accounts for an insignificant part of the contract, the Company’s earnings process is considered completed upon completion of the project. Cost of goods sold: Cost of goods sold consists primarily of material costs, labor costs, and related overhead which are directly attributable to the production of the service. Warranties: The Company offers a warranty to its customers on its products for a one year term. The Company accrues for warranty costs based on estimates of the costs that may be incurred under its warranty obligations. The warranty expense and related accrual is included in the Company’s sales, marketing and other operating expenses and other current liabilities respectively, and is recorded at the time revenue is recognized. Factors that affect the Company’s warranty liability include the number of sold equipments, its estimates of anticipated rates of warranty claims, costs per claim and estimated support labor costs and the associated overhead. The Company periodically assesses the adequacy of its recorded warranty liabilities and adjusts the amounts as necessary. The Company’s warranty expense was immaterial for the three and six months ended June 30, 2011 and 2010. Retirement benefits: Pursuant to the relevant laws and regulations in the PRC, the Company participates in a defined contribution retirement plan for its employees arranged by a governmental organization. The Company makes contributions to the retirement scheme at the applicable rate based on the employees’ salaries. The required contributions under the retirement plans are charged to the consolidated statements of operations on an accrual basis. The Company’s contributions totaled $4,964 and $982 for the three months ended June 30, 2011 and 2010, respectively. The Company’s contributions totaled $8,865 and $1,917 for the six months ended June 30, 2011 and 2010, respectively. Income taxes: The Company uses the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax asset and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases and tax loss carry forwards. Deferred tax asset and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company files income tax returns with the relevant government authorities in the PRC. The Company is not subject to examination for years before 2007. The Company does not believe there will be any material changes in its unrecognized tax positions over the next 12 months. 14 Table of Contents Basic and diluted net income per share: Basic earnings per share (“EPS”) is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is similarly computed, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or existed. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to have been exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. For the three and six months ended June 30, 2011 and 2010, the Company has outstanding warrants with an anti-dilutive feature; therefore, the basic and diluted EPS are the same. Comprehensive income: The Company follows FASB ASC 220 in reporting comprehensive income. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income. Recently adopted accounting pronouncements: In January 2010, FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This update provides amendments to ASC Topic 820 that provide disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company adopted the disclosure requirements effective January 1, 2011. In December 2010, FASB issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations. The amendments in this Update specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments in this Update are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. The Company will adopt the disclosure requirements for any business combinations in 2011. Recently issued accounting pronouncements not yet adopted: As of June 30, 2011, there are no recently issued accounting standards not yet adopted which would have a material effect on the Company’s financial statements. 15 Table of Contents 2. Going concern: The accompanying financial statements have been prepared assuming the Company will continue as a going concern. At June 30, 2011, the Company had cash and cash equivalents of $7,293 and negative cash flow from operations during the six months ended June 30, 2011. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. There was negative cash flow from operations of $20,583 for the six months ended June 30, 2011. In order to fund operations in the next year, the Company will need to increase its revenue and operating cash flows. Achieving positive cash flows from operations depends on the Company’s ability to generate and sustain significant increases in revenues from its traditional business. There can be no assurances that the Company will be able to generate sufficient revenues and gross profits to achieve positive cash flow in the future. 3. Inventories: Inventories consist of: June 30, December 31, Unaudited Audited Raw materials - Finished goods Work in progress - Project cost-deferred 　 The project cost-deferred represents inventories sent to the customer site but not installed as of June 30, 2011 and December 31, 2010. 4. Other receivables: Other receivables consist of the following: 　 June 30, December 31, 　 Unaudited Audited Due from Chengjiantongxin Intelligence Co.,Ltd - Due from employees Due from former shareholders Others 　 Amount due from Chengjiantongxin Intelligence Co., Ltd. is unsecured, interest free and was settled on July 13, 2011. During the year ended December 31, 2010, the Company advanced $1,213,600 to three potential customers in order to develop a working relationship. $458,100 was settled in March 2011 and $305,400 was settled in April 2011, the remaining of $450,100 was settled in May 2011. 16 Table of Contents 5. Retention receivable: At June 30, 2011, the Company had retention receivable for product quality assurance of $673,909, of which $1,920 was non-current. At December 31, 2010, the Company had retention receivable for product quality assurance of $147,414, of which $1,883 was non-current. The retention rate varies from 5% to 10% of the contract price, with variable terms from six months to one year. 6. Prepayment and deposits: Prepayments and deposits consist of the following: June 30, December 31, Unaudited Audited Consultancy fees Business taxes - Land use rights and buildings (Note 17) Deposits and Other - 　 Less: non-current portion Current portion 7. Property, plant and equipment: June 30, December 31, Unaudited Audited At cost: Buildings Leasehold improvement - Office equipment Motor vehicles Furniture and fixtures Total 　 　 　 Less: accumulated depreciation ) ) Net book value During the three months ended June 30, 2011 and 2010, depreciation expense was $13,464 and $12,705, respectively. During the six months ended June 30, 2011 and 2010, depreciation expense was $26,909 and $25,469, respectively. 17 Table of Contents In January 2008, the Company purchased the building from Mr. Rui Tan, who is a stockholder, Chairman, and the Chief Executive Officer of the Company for a consideration of US$723,840, with the last payment made in April 2010. In January 2009, the Company purchased a building from Mr. Tieyu Wang, who is a stockholder of the Company for a consideration of US$732,500, with the last payment made in June 2010. The above buildings were put into use upon purchase and recognized as property, plant and equipment. The building purchased in January 2008 and January 2009 are used for general office and training facility, respectively. The Company submitted the documents of title transfer to local authority in October 2010. The local authority is still in the process of reviewing documents. The Company expects to have the title transfer completed during the third quarter of 2011. The Company entered into a mortgage on one building with net book value of $739,163 for bank loans of $773,500 (Note 12). 8. Land use rights: Land use rights as of June 30, 2011 and December 31, 2010 were as follows: June 30, December 31, Unaudited Audited Cost-land use rights Less: accumulated amortization ) ) Land use rights, net The amortization expense for the three months ended June 30, 2011 and 2010 were $14,441 and $13,756, respectively. The amortization expense for the six months ended June 30, 2011 and 2010 were $28,708 and $27,504, respectively. Estimated amortization expense of land use rights for the next five years and thereafter is as follows: 　 Amount 　Thereafter Total In January 2009, the Company entered into an agreement with Shenyang Jicheng Livestock Center which is substantially owned by Mr. Tieyu Wang, a stockholder of the Company, to lease land from it for a period of 40 years for a consideration of $2,200,500. The land was put into use upon the signing of the agreement. The Company paid the last installment in June 2010 and submitted the documents of title transfer to local authority in October 2010. The local authority is still in the process of reviewing documents, the Company expects to have the title transfer completed during the third quarter of 2011. 18 Table of Contents 9. Related party transactions: Amount due to related parties consists of the following: June 30, December 31, Unaudited Audited Rui Tan Rui Tan is the Chairman of the Company. Balance due to this related party is unsecured, non-interest bearing and due on demand. 10. Advance to suppliers: The Company has made payments to unrelated suppliers in advance of receiving merchandize. The advance payments are meant to ensure preferential pricing and delivery. The amounts advanced under such arrangements totaled $292,074 and $238,337 as of June 30, 2011 and December 31, 2010, respectively. 11. Deferred maintenance revenue: The amounts of deferred maintenance revenue totaled $1,818,074 and $3,993,240 as of June 30, 2011 and December 31, 2010, respectively. The maintenance revenue is recognized on a straight line basis over the one year term. 12. Bank loans: The following is a summary of the Company’s bank loans as of June 30, 2011 and December 31, 2010: June 30, December 31, Unaudited Audited Bank loans, interest rate 5.84% per year, due in September 2011 Bank loans, interest rate 6.969% per year, due on March 15, 2012 - Total On March 24, 2011, the Company obtained a $773,500 bank loan from China Construction Bank, to be repaid by March 15, 2012. The loan is secured by one of the Company’s buildings (Note 7), and bears a fixed annual rate of 6.969%. The loan interest is to be paid monthly. 19 Table of Contents 13. Statutory reserve: Under the PRC rules and regulations, the Company’s PRC subsidiaries, LNHX and SYHX are required to transfer 10% of the net income, as determined in accordance with the relevant PRC laws and regulations, to a statutory reserve until the reserve balance reaches 50% of the registered capital. The transfer to this reserve must be made before distribution of dividends to shareholders can be made. The statutory reserve is non-distributable other than in liquidation, and may be converted into share capital by issuance of new shares to shareholders in proportion to their existing shareholdings or by increasing the par value of the shares currently held by the shareholders, provided that the balance after such issuance is not less than 25% of the registered capital. For the six months ended June 30, 2011, SYHX did not make a transfer to the statutory reserve, as the statutory reserve as of December 31, 2010 for SYHX had reached 50% of its registered capital. LNHX has not transferred any statutory reserve for the six months ended June 30, 2011 as no income was earned. 14. Dividend payable: In conjunction with the 2009 merger of LNHX, the consideration for the acquisition of RMB 20,000,000 ($3,034,000) was recorded as dividend distribution to the original shareholders of LNHX. As of December 31, 2010 and 2009, Mr. Rui Tan, who was an original shareholder of LNHX, owed capital contribution of RMB 4,000,000 ($606,800 and $586,800) to LNHX. Mr. Tan agreed to offset the amount due from him against dividend payable due to him. Thus, at December 31, 2010 and 2009, dividend payable was RMB 16,000,000 ($2,427,200 and $2,347,200). The dividend payable of RMB 16,000,000 ($2,443,200) was contributed as capital as of March 29, 2011. 15. Income taxes: Corporation Income Tax (“CIT”): Eastern Security & Protection Services, Inc. is subject to the United States of America Tax law at tax rate of 34%. No provision for the US federal income taxes has been made as the Company had no US taxable income for the three and six months ended June 30, 2011 and 2010. China Currency Development Limitedwas incorporated in Hong Kong and is subject to Hong Kong profits tax. The Company is subject to Hong Kong taxation on its activities conducted in Hong Kong and income arising in or derived from Hong Kong.No provision for profits tax has been made as the Company has no taxable income subject to the Hong Kong profits tax for the three and six months ended June 30, 2011 and 2010. The applicable statutory tax rates for the three and six months ended June 30, 2011 and 2010 are 16.5%. The Company’s operating subsidiaries are governed by the Income Tax Law of the PRC concerning PRC Enterprises and various local income tax laws (“the Income Tax Laws”). Beginning January 1, 2008, the new Enterprise Income Tax (“EIT”) law replaced the old laws for Domestic Enterprises (“DES”) and Foreign Invested Enterprises (“FIEs”). The key changes were: a. The new standard EIT rate of 25% replaces the 33% rate applicable to both DES and FIEs, except for High-Tech companies that pay a reduced rate of 15%; b. Companies established before March 16, 2007 continue to enjoy tax holiday treatment approved by local governments for a grace period of either the next 5 years, or until the tax holiday term is completed, whichever is sooner. 20 Table of Contents The reconciliation of income taxes computed at the PRC federal and local statutory tax rate applicable to the PRC, to income tax expense are as follows: Three months ended June 30, Unaudited Unaudited Consolidated income before income tax PRC state and local statutory tax rate 25
